Citation Nr: 0204790	
Decision Date: 05/21/02    Archive Date: 05/24/02

DOCKET NO.  96-04 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD) and, if so, whether all 
of the evidence both old and new warrants the grant of 
service connection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

Although the September 1995 rating decision, November 1995 
Statement of the Case, and July 2001 Supplemental Statement 
of the Case reflects that the RO considered the issue of 
entitlement to service connection for PTSD on the merits, the 
Board is required to determine whether new and material 
evidence has been presented when a claim has been previously 
disallowed based upon the same factual basis.  See Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, 
the Board has listed the issue on the title page as whether 
new and material evidence has been submitted to reopen the 
claim for service connection for PTSD.


FINDINGS OF FACT

1.  Entitlement to service connection for PTSD was denied by 
the RO in a July 1986 rating decision.  The veteran, by an 
August 1986 letter, was apprised of his procedural and 
appellate rights; however, a notice of disagreement was not 
received within the subsequent one-year period.

2.  The evidence submitted since the July 1986 rating 
decision bears directly and substantially upon the issue at 
hand, and because it is neither duplicative nor cumulative, 
and it is significant, it must be considered in order to 
fairly decide the merits of the claim.

3.  The veteran served on active duty in the Republic of 
Vietnam from January to October 1968, his military 
occupational specialties were carpenter and military 
policeman, and he was awarded the Good Conduct Medal, Vietnam 
Campaign Medal, and Vietnam Service Medal.

4.  The veteran experienced inservice stressors which are 
substantially corroborated by credible supporting evidence 
confirming combat activities of the Military Police during 
the period of January 30, 1968, to February 6, 1968; attacks 
during the 1968 Tet Offensive; and an August 1968 riot at the 
stockade in the main base area for the veteran's Military 
Police unit.  

5.  The veteran does not have a current diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The July 1986 rating decision that denied entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.1103 (2001).

2.  Evidence submitted since the July 1986 rating decision is 
new and material and the claim for service connection for 
PTSD is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304(f), 4.125(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) and is effective from November 9, 2000, except 
that the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. 
§ 3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001).

The Board notes that the VCAA states that nothing in section 
5103A "shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured."  However, under the 
provisions of section 5103A(g) the Secretary has proposed to 
provide limited assistance to claimants trying to reopen 
finally decided claims.  See 66 Fed. Reg. 45,620.  As the 
veteran's claim to reopen was received prior to 
August 29, 2001, the Board finds the amendment to 38 C.F.R. 
§ 3.156(a) is inapplicable in this case and the claim must be 
considered based upon the law effective prior to that 
revision.

By virtue of the Statement of the Case and Supplemental 
Statement of the Case issued during the pendency of this 
appeal, the Board believes that the RO has properly advised 
the claimant of what the evidence must show in order to 
substantiate his claim regarding service connection for PTSD.  
For this reason, the Board believes that VA has satisfied its 
duty under both the VCAA and the new regulations to inform 
the appellant and his representative of the information and 
evidence needed to substantiate his claim. 

Similarly, with respect to the duty to assist, the Board 
finds that there is ample evidence of record on which to 
decide the veteran's claim.  The veteran has undergone VA 
psychiatric and PTSD examinations and he has not alluded to 
any additional information or evidence that has not been 
obtained and that would be pertinent to the present claim.  
See 38 C.F.R § 3.159(c)(4) (VA is required to provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.)  Therefore, the Board finds that the 
available medical evidence is sufficient for a determination 
with respect to the issue of entitlement to service 
connection for PTSD.  

In light of the above, the Board finds that all facts that 
are relevant to the claim addressed in this decision have 
been properly developed, and that no further action is 
required in order to comply with VA's duty to assist, under 
both the VCAA and the new regulations.  

The Board finds that VA has met the notice and duty to assist 
provisions contained in the new law as to the veteran's claim 
of entitlement to service connection for PTSD.  In light of 
the notice and development action provided in this case, the 
Board also finds that it would not be prejudicial to the 
veteran to issue a decision at this time.  But see Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand as to the 
veteran's claim of entitlement to service connection for PTSD 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran.  
Further development and further expending of VA's resources 
is not warranted.

New and Material Evidence Claim Filed Prior to August 29, 
2001

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302.  Absent appeal, a 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 38 
U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105(c); 38 
C.F.R. § 20.1103.

VA law provides that despite the finality of the prior 
adverse decision a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

The Court has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals (Federal Circuit Court) 
overruled a holding in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), which limited the reopening of previously denied 
claims based upon "a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  See Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).  However, as noted above, 
on November 9, 2000, the President signed into law the VCAA 
which eliminated the requirement of a well-grounded claim.

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2001).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2001).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

Effective March 7, 1997, the regulatory provision that 
governs claims for service connection for PTSD, 38 C.F.R. § 
3.304(f), was revised.  Under the pertinent criteria in 
effect prior to March 7, 1997, service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (1996).

According to the revised regulation, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and that the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2001).

Where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant should apply unless Congress provided 
otherwise or permitted the Secretary to do otherwise.  
Karnas, supra. 

The Court has held that, in addition to demonstrating the 
existence of a stressor, the facts of a particular case must 
also establish that the alleged stressful event was 
sufficient to give rise to PTSD.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  Subsequently, the Court elaborated on the 
discussion began in Zarycki.  Specifically, the Court held 
that the sufficiency of the alleged stressor to cause PTSD is 
a medical determination and that, therefore, the adjudicators 
may not render a determination on this point in the absence 
of independent medical evidence.  West v. Brown, 7 Vet. App. 
70 (1994).

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert, the Court specifically 
stated that entitlement need not be established beyond a 
reasonable doubt, by clear and convincing evidence, or by a 
fair preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) [observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches].

Evidence submitted in support of a claim for VA benefits is 
generally presumed to be credible in the stage of 
development, unless the statements are inherently incredible 
or beyond the competence of the person making them.  Meyer v. 
Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. 
App. 19, 21 (1993); see Samuels v. West, 11 Vet. App. 433, 
436 (1998)(Veteran's account of having sustained post-
traumatic stress disorder precipitating stressors while 
serving in Vietnam rejected where evidence showed veteran 
never to have served in Vietnam).

In the evaluation of evidence, VA adjudicators may properly 
consider internal inconsistency, facial plausibility and 
consistency with other evidence submitted on behalf of the 
veteran.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  It has also been observed that the Board has the 
"authority to discount the weight and probative value of 
evidence in light of its inherent characteristics in its 
relationship to other items of evidence."  Madden v. Brown, 
125 F. 3d 1447, 1481 (Fed. Cir. 1997).

Factual Background

The veteran's service medical records are silent with respect 
to psychiatric treatment or complaints.

Service personnel records show that he served in the Republic 
of Vietnam from January to October 1968, his military 
occupational specialties were carpenter and military 
policeman, and he was awarded the Good Conduct Medal, Vietnam 
Campaign Medal, and Vietnam Service Medal.

The veteran's claim of entitlement to service connection for 
PTSD was received at the RO in May 1986.  

VA medical records show that the veteran was hospitalized for 
complaints of depression from November 25, 1985 to December 
18, 1985.  The discharge summary notes that the veteran had 
been feeling down for two years but he had no psychiatric 
history.  Psychological testing revealed a mild to moderate 
level of depressive symptomatology.  The diagnosis was "rule 
out major depressive disorder."  

In a June 1986 statement, the veteran reported that he was on 
shore patrol duty the whole time he was in Vietnam.  He also 
reported that he is unable to recall any particular incident 
as standing out; however, he was not the same after he came 
home.  

A June 1986 report of VA psychiatric examination reflects 
that the veteran was evaluated by L. S. Buford, M.D., and L. 
Varga, M.D.  These examination reports reflect that the 
veteran's claims file, including his 1985 psychiatric 
hospitalization report, were reviewed by the examiners.  
Based upon this review, the examination report from Dr. 
Buford reflects the physician's conclusion that there was 
nothing to suggest PTSD.  The diagnoses were dysthymic 
disorder, mild, chronic and passive dependent personality 
disorder.  The examination report from Dr. Varga reflects 
diagnoses of depression and anxiety, probably some passive 
and dependent personality makeup, and clear history of 
dysthymic disorder.  Dr. Varga noted that he did not see the 
PTSD syndrome confirmed here to any degree.  

In a July 1986 rating decision, the RO denied the claim of 
service connection for PTSD.  The veteran was notified by 
correspondence dated in August 1986, but did not appeal the 
decision as to this issue and it became final. 

VA outpatient treatment records, dated from October 1989 to 
August 1996, show that the veteran was referred to the 
depression clinic in October 1989 for evaluation and 
treatment of depression.  In is noted that the veteran's 
first depressive episode was in 1985 following stressors 
associated with family, health, and employment.  

A Final Summary dated in March 1990 reflects that the veteran 
was hospitalized at the Dallas VA Medical Center from January 
to March 1990 for major depression and feelings of suicide.  
The diagnoses included major depression.  

A November 1990 General Note concludes that the veteran is 
not schizophrenic and does not have major depression.  This 
report notes that the veteran does have chronic 
characterological dysfunction probably from childhood and 
adolescence.

Private psychiatric treatment records from H. E. E. Bonham, 
M.D., dated from January 1992 to March 1993, note "Vietnam - 
Post Traumatic Stress" as well as a report that the 
veteran's personality changed upon his return.  Specifically, 
it is noted that the veteran became violent upon his return 
from Vietnam and felt guilty about these violent outbursts.  
These records also show that the veteran's "current 
signs/symptoms:" included depression during the previous 6-7 
years.  These records include a report of hospitalization for 
psychiatric complaints, from January 11 to 16, 1993.  The 
diagnosis upon admission and discharge was major depression, 
recurrent, severe, with psychotic features.  

An April 1992 report of VA psychiatric examination notes that 
the veteran was in receipt of benefits from the Social 
Security Administration for major depression.  Mental status 
examination revealed no anxiety and the examiner noted that 
the veteran was goal oriented times three, his mood was down, 
and his affect was appropriate.  The examiner also noted no 
psychosis, delusions, hallucinations, or organicity.  This 
diagnosis was dysthymia, passive dependent with somatization.

In a February 1993 statement, the veteran requested that his 
claim of entitlement to service connection for PTSD be 
reopened.  He claimed that his problem had been misdiagnosed 
as depression and chronic fatigue.  The veteran further 
stated that he had suffered from PTSD all along but was not 
aware of it.  

An August 1993 letter from K. H. Johansen, M.D., to the 
veteran's referring physician reflects that the veteran 
reviewed his GI history and very long list of medications 
with Dr. Johansen.  This letter states that, although the 
veteran "initially dated his emotional difficulties to his 
onset of GI problems, further exploration found him relating 
it to his army tour of Vietnam for a one year period in 
1966."  The impressions were somatization disorder and 
probable chronic traumatic stress disorder of delayed onset 
secondary to his Vietnam experience.

A July 1994 VA treatment report notes an impression of 
dysthymia, late onset, moderate severity.  It is further 
noted that the examiner was unable to find evidence for a 
clear cut personality disorder although the veteran evidenced 
some passive-aggressive and dependent traits.  

An October 1994VA report of treatment notes an impression of 
panic disorder with phobic avoidance, mild to moderate.  

In April 1995, the RO received private treatment records from 
Scott and White Memorial Hospital.  These records include a 
March 1978 clinical psychology note that the veteran's 
"psychometrics reflect a significant emotional problem, 
primarily depression, but also reflecting somatic equivalents 
and a somatization tendency which I think has also been a 
problem all the way through."  This treatment report also 
notes that the veteran's "initial symptomatology began about 
four years ago within the context of much job unhappiness and 
stress, and a great deal of marital turmoil."  The 
impression was psychoneurotic depressive reaction with 
somatization.  

A May 1995 VA treatment report notes that the veteran's 
"MISS score indicates his is endorsing a moderate level of 
PTSD symptoms.  His MMPI-2 profile indicates that, at the 
time of testing, patient was extremely depressed."  The 
examiner also noted that the veteran's "presentation and 
test results suggest he is experiencing many of the symptoms 
of PTSD and is open to treatment."  Similarly, a June 1995 
report of treatment includes an assessment of PTSD with MDD 
(major depressive disorder) in partial remission.  
Thereafter, assessments of the veteran's psychiatric disorder 
were limited to MDD and MDD, mild.

A September 1995 note from the veteran's VA psychologist, A. 
Anthony, Ph. D., shows that the veteran brought the notice of 
denial by the VA of his claim for service connection for PTSD 
for the examiner's review.  The examiner commented that the 
veteran "is experiencing difficulties related to war trauma.  
However, his symptoms are not typical of PTSD patients.  
Rather, he appears to be suffering from chronic depression 
and a somatization disorder related to his experiencing 
traumatic event and repressing his feelings and memories."  
Dr. Anthony noted that the veteran "began to talk in much 
more detail that previously about his experiences of quelling 
a riot at Long Bien jail, receiving continuous nightly 
shelling for 2 months while serving as a combat engineer at 
Phuoc Binh, and witnessing two soldiers being hit by an 
exploding mine which resulted in the death and mutilation of 
one and the loss of a limb in the other."

In a February 1996 report of VA PTSD examination, the 
examiner noted that Dr. Anthony thought that the veteran 
might have PTSD; however, the examiner concluded that he did 
not see "enough course or stressors" for a finding of PTSD.  
The examiner further stated that there is not enough material 
in the chart to make a diagnosis of PTSD; rather, the 
examiner agreed with the 1987 diagnosis of dysthymia, 
chronic, moderate.  

The veteran submitted a March 1996 letter from Dr. Johansen 
in which Dr. Johansen confirmed that he first saw the veteran 
in August 1993 and rendered the diagnoses of somatization 
disorder and chronic traumatic stress disorder of delayed 
onset.  Dr. Johansen also stated that the traumatic stress 
disorder was secondary to the veteran's Vietnam experience 
and that it played a major part in the creation of the 
veteran's preoccupation with his many physical symptoms 
(somatization disorder.)

In May 1997, the RO received the veteran's hospitalization 
reports from Presbyterian Hospital, dated from December 1985 
to March 1986.  On admission, it was felt that the veteran 
was profoundly depressed and had somatic problems with 
organic and functional components (stomach and gastro 
intestinal ailments).  Concern regarding major ego deficits 
was also noted.  The veteran's admission history notes that 
he served as an MP (military police) in Vietnam during the 
TET Offensive and worked with his father in carpentry after 
discharge from military service.  It is further noted that 
the veteran married, had three children, and worked in 
management of a trucking company for 11 years, after which 
time he divorced and no longer worked at the trucking 
company.  The admission report shows that the veteran had not 
had difficulty until this time.  The discharge summary 
reflects that the veteran was under marked stress because his 
disability had been terminated, he was behind on his mortgage 
payments and foreclosure proceedings had been initiated, he 
was only able to see his children on weekends, and he felt 
tremendous urgency to return to work.  The final diagnosis 
was major depression with associated insomnia, rule out major 
ego deficits.  Borderline personality organization, 
narcissistic character disorder, and simple schizophrenia 
were also noted in connection with the final diagnosis.

In May 1997, the RO also received treatment records, dated 
from March to April 1986, from St. Paul Medical Center.  The 
veteran was transferred for psychiatric treatment at this 
facility after his hospitalization at Presbyterian Hospital.  
The veteran's history of Vietnam service is noted.  It is 
also noted that "[a]pparently the [veteran] did have a post 
traumatic stress disorder."  The impression upon admission 
included major depression, recurrent episode, and "rule out 
other personality factors."  The final diagnoses included 
major depression, recurrent episode, and passive/dependent 
personality.  

Records of treatment for the veteran's gastro intestinal 
complaints from Baylor University Medical Center, dated from 
July 1993 to October 1995, were received at the RO in May 
1997.  These records include an August 1993 report which 
concurs with the impression of Dr. Johansen that the veteran 
"has a somatization disorder and chronic stress syndrome, 
delayed onset secondary to Vietnam."  Subsequent treatment 
reports note psychological distress and depression.

In May 1997, the veteran submitted a statement describing the 
stressful incidents to which he was exposed during his period 
of service in Vietnam.  He recalled being subject to rocket 
and mortar fire almost every night for two weeks.  He 
reported that, during one of these attacks, he watched a 
helicopter get hit and plummet to the ground with its four 
man crew.  The veteran stated that what "amounted to a shoe 
box of human remains" were collected the next day.  He also 
recalled an incident in which he witnessed two men hurtled 15 
to 20 feet as a result of a mine explosion.  One man was 
missing his right hand and the other man lost his eye, which 
"was lying on the outside of his face."  The veteran's 
statement implies that the second man involved in the 
explosion did not survive.  The following week, the veteran 
recalled that he was driving a fork lift to get a fifty five 
gallon drum of fuel and discovered a grenade with the pin 
disengaged wedged between two fuel drums.  

Thereafter, the veteran states that he was reassigned as an 
MP and engaged in fire fights with the VC (Vietcong) and/or 
NVA (North Vietnamese Army) during the Tet Offensive.  As an 
MP, the veteran recalled having to maintain law and order by 
firing an M-60 machine gun over the heads of rioting American 
service members following the assassination of Dr. Martin 
Luther King.  During a subsequent riot at a jail, the veteran 
stated that "we surrounded and we laid siege to the prison 
for two to three weeks" in an effort to secure the prison.  
The veteran recalled an incident in which he was attacked by 
a deserting American service member with a machete.  He also 
recalled an incident in which a deserter held a revolver to 
the head of a sergeant and ordered the veteran and others to 
leave.  The sergeant was later released.  The veteran 
recalled another occasion during which gun fire was exchanged 
with deserters, one of whom died as a result of being shot by 
the veteran's partner.  The veteran described the bullet as 
having "entered his rib cage and exited through the top of 
his head.  The back of his skull was lying in the ditch with 
the running water rushing into his skull carrying a massive 
amount of blood downstream. ... within minutes, big red ants 
were inside of his skull carrying parts of his brain away."  

In February 1998, the RO received documentation from the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR) which confirmed combat activities 
involving the MPs from January 30, 1968, to February 6, 1968; 
attacks during the 1968 TET offensive; and an August 1968 
riot at the stockade in the main base area for the veteran's 
MP unit. 

A June 1998 report of VA psychiatric examination does not 
indicate whether the veteran's claims file was reviewed in 
connection with this examination.  Upon examination of the 
veteran and based on his history and background information, 
the examiner concluded that the veteran generally met the 
criteria for the diagnosis of PTSD.  The veteran's 
performance on the Minnesota Multiphasic Personality 
Inventory-2 (MMPI2), related to the presence of PTSD, was in 
the moderate range.  Similarly, the Mississippi Combat Scale 
for Post-traumatic Stress Disorder (MISS) suggested that the 
veteran demonstrated moderate symptoms of PTSD.  The 
diagnoses included PTSD and major depressive disorder, 
recurrent, moderate.

Similarly, a June 1998 report of VA PTSD examination also 
does not indicate whether the veteran's claims file was 
reviewed in connection with the examination.  However, upon 
review of the medical history as reported by the veteran, the 
examiner noted that the veteran had some symptoms suggestive 
of PTSD.  The examiner commented that "psychological testing 
will be requested to give a more thorough insight."  
Thereafter, upon consideration of the veteran's mental status 
examination results, the examiner concluded that the veteran 
did not meet the criteria for PTSD; rather, he met the 
criteria for major depressive disorder, recurrent.  

In an effort to reconcile the findings of the June 1998 VA 
PTSD and psychiatric examinations, the RO requested that the 
veteran undergo a third VA examination for mental disorders 
by a board of at least two psychiatrists.

Accordingly, an August 1998 report of VA PTSD examination 
reflects that the veteran's medical records were reviewed by 
two examiners in connection with this examination.  Based 
upon examination of the veteran as well as a review of his 
charts and old evaluations, the impressions are dysthymia, 
chronic; and anxiety, chronic.  The examiners also provided 
the following comment:

We are aware of the other diagnoses which people 
have felt like he had post traumatic stress 
disorder.  I saw that in the chart and Dr. Varga 
and I reviewed the charts and the old evaluations 
he received by Dr. Buford and made a diagnosis of 
dysthymia and anxiety.  I saw him in 1996, he was 
seen in 1998 by M. Rezai, who didn't see the post 
traumatic stress disorder either.  Dr. Varga and I 
do not see that today.  Others have been more 
liberal with their reports of post traumatic stress 
disorder.  I don't  know what they base theirs on, 
I'm sure they can stretch and include that, I am 
not going to try to speak for them or explain their 
line of reasoning.  He was in a dangerous place in 
Vietnam and it was scary for him and most normal 
human beings.  I don't see his response to it as 
post traumatic stress disorder nor his course is 
that.  

Records from the Social Security Administration, received at 
the RO in October 1999, include a determination and 
supporting medical evidence showing the veteran was in 
receipt of disability benefits for affective disorder and 
postoperative gastric ulcer.


Analysis

New and Material Evidence:  The veteran did not appeal the 
July 1986 rating decision by the RO.  As such, this 
determination became final.  38 U.S.C.A. § 7105.  Since that 
time, additional evidence has been associated with the claims 
file.  Such evidence includes further medical evidence 
relating diagnosed PTSD to events of service as reported by 
the veteran.  The new evidence also includes statements from 
the veteran in which he provides more specific details 
relevant to his claimed stressful experiences while serving 
in the Republic of Vietnam with a Military Police unit.  
Moreover, these stressful experiences have been confirmed by 
USASCRUR, thereby establishing combat stressors related to 
the veteran's military service.  Such evidence is clearly 
pertinent to the question of whether the veteran has PTSD 
related to events of service.  38 C.F.R. § 3.304(f).  
Further, as noted above, when considering whether evidence is 
new or material, the evidence received subsequent to last 
final decision is presumed credible for the purpose of 
reopening the veteran's claim, unless it is inherently false 
or untrue, or is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992).  Accordingly, the 
claim is reopened.  38 C.F.R. § 3.156(a).

Service Connection:  Essentially, the veteran asserts that he 
suffers from PTSD due to the psychological stress caused by 
his combat experiences while serving with a Military Police 
unit in the Republic of Vietnam.  Specifically, USASCRUR has 
confirmed the veteran's statements regarding the combat 
activities of his Military Police unit from January 30, 1968, 
to February 6, 1968; attacks during the 1968 Tet Offensive, 
and a 1968 riot at the stockade in the base area for the 
veteran's unit. 

In this regard, the Board notes that the questions of the 
occurrence or adequacy of the veteran's claimed stressful 
experiences are not at issue in this case.  Rather, the Board 
is denying the veteran's claim based on the fact that the 
preponderance of the evidence is against a finding that the 
veteran currently has PTSD.  

In this regard, the Board concludes that service connection 
for PTSD is not warranted under either the new or old 
regulations.  In rendering this conclusion, the Board notes 
that the substance of the previous 38 C.F.R. § 3.304(f) has 
not been significantly altered.  Under the new regulation, 
the three requirements remain essentially unchanged.  It 
still requires medical evidence of a current diagnosis, a 
medical link between current symptoms and an in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  

Specifically, the evidence which supports a diagnosis of PTSD 
consists of private treatment records from Drs. Bonham and 
Johansen as well as records from Baylor University Medical 
Center which concur with the impression of Dr. Johansen, 1985 
VA treatment reports, and the June 1998 report of VA 
psychiatric examination.  Significantly, the diagnosis of 
PTSD by these healthcare providers is not based on a review 
of the veteran's medical records; rather, the diagnosis is 
based on the medical history as reported by the veteran.  

Moreover, VA examination reports dated in June 1986 and 
August 1998 reflect that, based upon examination of the 
veteran and review of his medical records, a panel of two 
examiners were unable to find PTSD.  The June 1986 VA 
examination report includes the examiner's conclusion that 
there was nothing to suggest PTSD.  This examination report 
notes diagnoses of dysthymic disorder, mild, chronic and 
passive dependent personality disorder.  Similarly, the 
August 1998 VA examination report includes the examiner's 
conclusion that they did not see the veteran's response to 
his Vietnam experiences as PTSD.  This examination report 
notes impressions of dysthymia, chronic; and anxiety, 
chronic.  Accordingly, the requirements under § 3.304(f) have 
not been met in this case.

In this regard, the Board notes that a review of the 
remaining psychiatric treatment records show that the veteran 
has been consistently provided with various diagnoses, to 
include major depressive disorder, dysthymic disorder, 
depression, and anxiety.  Additionally, pertinent records 
from the Social Security Administration reflect that the 
veteran is in receipt of benefits for affective disorder and 
postoperative gastric ulcer.  

In making the above determination, the Board notes that it is 
the Board's responsibility to weigh the credibility and 
probative value of the evidence and, in so doing, the Board 
may accept one medical opinion and reject others.  Schoolman 
v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 
Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995).

It is also the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  That is why the Board has accorded greater 
evidentiary weight to the VA specialists who reviewed the 
record and concluded that the veteran's psychiatric 
complaints did not support a diagnosis of PTSD.  

The veteran's claim for service connection for PTSD fails on 
the basis that the competent medical evidence of record does 
not show that he currently suffers from PTSD.  A valid claim 
requires proof of a present disability.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

Although the veteran has asserted that he has PTSD, which he 
has attributed to service, he does not have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).


For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for PTSD, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. 49.


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for PTSD, and to 
this extent the appeal is granted.  

Service connection for PTSD is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

